Citation Nr: 0843278	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-03 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
disabling, for the period prior to March 20, 2007, and in 
excess of 40 percent disabling, beginning March 20, 2007, for 
service-connected mild degenerative disc changes with small, 
broad-based, right foraminal disc protrusion at L4-L5.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran had verified active service from February 1985 to 
June 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA).

In a June 2007 rating decision, the RO increased the rating 
for the service-connected mild degenerative disc changes with 
small, broad-based, right foraminal disc protrusion at L4-L5, 
from 10 percent disabling to 40 percent disabling, effective 
from March 20, 2007.  Because the increase in the evaluation 
of the veteran's mild degenerative disc changes with small, 
broad-based, right foraminal disc protrusion at L4-L5, 
disability does not represent the maximum rating available 
for the condition, the veteran's claim remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the appellant requested a Travel Board 
hearing in connection with the current claim as well.  The 
Travel Board hearing was subsequently scheduled and held in 
May 2008.  The appellant and the appellant's spouse testified 
at that time and the hearing transcript is of record.

In a statement dated in June 2007, the veteran raised the 
issue of entitlement to a compensable evaluation for left ear 
hearing loss.  In a statement dated in September 2007, the 
veteran raised the issue of entitlement to an evaluation in 
excess of 30 percent disabling for right knee, status post 
partial resection of the anterior cruciate ligament and 
entitlement to an evaluation in excess of 20 percent 
disabling for right knee arthritis with limitation of 
extension.  As these matters are not currently developed or 
certified for appellate review, they are referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  Throughout the period on appeal, the veteran's mild 
degenerative disc changes with small, broad-based, right 
foraminal disc protrusion at L4-L5, more nearly approximates 
pronounced intervertebral disc syndrome and severe limitation 
of motion of the lumbar spine.

2.  Throughout the period on appeal, the veteran's mild 
degenerative disc changes with small, broad-based, right 
foraminal disc protrusion at L4-L5, has not manifested 
ankylosis.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a 60 
percent rating and no higher for pronounced intervertebral 
disc syndrome are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, Plate V, § 4.71a, Diagnostic 
Codes 5292, 5293, 5242, 5243 (2001, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Higher Evaluation

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4.  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of 
the whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).  

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Service connection was established for mild degenerative disc 
changes with small, broad-based, right foraminal disc 
protrusion at L4-L5, in a July 2004 RO rating decision 
following a May 2004 Board decision and a 10 percent rating 
was assigned effective July 1, 2001.  This appeal addresses 
the initial disability rating assigned for the veteran's 
service-connected disability upon the award of service 
connection; therefore, the entire body of evidence is for 
equal consideration.  Consistent with the facts found, the 
ratings may be higher or lower for segments of the time under 
review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

Effective September 23, 2002 and September 26, 2003, during 
the pendency of the veteran's appeal, the schedular criteria 
for the evaluation of spinal disorders were revised.  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the appellant generally applies.  
However, only the former criteria can be applied for the 
period prior to the effective date of the new criteria.  But 
both the old and new criteria can be applied as of that date.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 
2000).

As indicated above, the regulations used to evaluate 
disabilities of the spine were amended twice during the 
pendency of the veteran's appeal.  The first change occurred 
in August 2002, effective as of September 23, 2002, after 
receipt of the veteran's claim of entitlement to service 
connection for a back disorder.  The change related to 
evaluating disabilities involving intervertebral disc 
syndrome (IVDS) under Diagnostic Code 5293.  The rating 
criteria pertaining to disabilities of the spine were amended 
again in August 2003, effective as of September 23, 2003.  68 
Fed. Reg. 51,454 (codified at 38 C.F.R. § 4.71a (2005), 
Diagnostic Codes 5235-5243 and accompanying notes).  This 
change amended all of the diagnostic codes used to evaluate 
disabilities of the spine and new rating criteria were 
implemented.

Again, in evaluating the veteran's claim, the Board must 
analyze the various versions of rating criteria applicable to 
the veteran's claim.  See VAOPGCPREC 7-2003.  In a June 2007 
supplemental statement of the case, the veteran was provided 
notice of the amended regulations.  The veteran underwent a 
VA examination in March 2007.  The severity of his disability 
was considered in light of the revised regulations in June 
2007 and May 2008 supplemental statements of the case.  
Therefore, there is no prejudice to the veteran for the Board 
to consider these new regulations in this decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Currently, the veteran's back disability is rated as 10 
percent disabling for the period prior to March 20, 2007, 
under former Diagnostic Code 5293 and current Diagnostic Code 
5243, and 40 percent disabling beginning March 20, 2007, 
under current Diagnostic Code 5243.

Former Diagnostic Code 5293 provided that a 10 percent 
evaluation required mild intervertebral disc syndrome.  A 20 
percent evaluation required moderate intervertebral disc 
syndrome, with recurring attacks.  A 40 percent evaluation 
contemplated severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  
Finally, a maximum evaluation of 60 percent evaluation 
required pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Former Diagnostic Code 5292 provided that a 10 percent rating 
was warranted for mild limitation of motion of the lumbar 
spine; a 20 percent rating was warranted for moderate 
limitation of motion; and a maximum rating of 40 percent 
required severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002)

Under an amendment to the rating schedule effective on 
September 23, 2002, the rating formula for evaluating 
intervertebral disc syndrome was changed.  Under Diagnostic 
Code 5293, as amended, intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating 
episodes over the past twelve months, or by combining, under 
38 C.F.R. § 4.25, separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  The revised criteria 
provide that a 10 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
one week but less than two weeks per year.  A 20 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
per year.  A 40 percent rating requires that the disability 
be productive of incapacitating episodes having a total 
duration of at least four but less than six weeks per year.  
Finally, a maximum 60 percent rating is available when the 
condition is manifested by incapacitating episodes having a 
total duration of at least six weeks, during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

For purposes of evaluations under revised Diagnostic Code 
5293 (now 5243, see below), an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

Effective September 26, 2003, VA again revised the criteria 
for rating spinal disorders.  These revisions consist of a 
new rating formula encompassing such disabling symptoms as 
pain, ankylosis, limitation of motion, muscle spasm, and 
tenderness.  These changes are listed under Diagnostic Codes 
5235-5243, with Diagnostic Code 5243 now embodying the 
recently revised provisions of the former Diagnostic Code 
5293 (for IVDS).  

Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease, a 20 percent evaluation is warranted when forward 
flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees; or, combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted when forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less, or 
where there is favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5242.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).

The veteran's medical records reveal that the veteran has 
suffered from consistent and chronic low back pain since 
service.  VA treatment notes indicate that the veteran 
underwent a back X-ray in June 2001.  The X-ray revealed 
normal lordotic curvature without fracture, dislocation, 
lytic or blastic bone lesion and minimal disc space narrowing 
at L5-S1.  In June 2001 the veteran was able to bend over and 
reach to within 5 inches of the floor.

A magnetic resonance imaging (MRI) study of the veteran's 
spine, performed in June 2003, revealed that the veteran had 
mild degenerative changes to the spine with a small broad 
based right foramen disc protrusion at L4-L5, which was 
displaced but not compressing the exiting right L4 nerve 
root.

The post service medical records reveal that as of July 2004 
the veteran could only bend over and reach to within 10 
inches of the floor and that his back pain was exacerbated 
necessitating controlled substances for pain control.

In March 2007 the veteran was first afforded a VA 
Compensation and Pension (C&P) back examination.  The veteran 
reported that his back condition has gotten progressively 
worse over the prior 20 years.  He stated that he sometimes 
has pain radiating down both legs, worse on the right.  The 
veteran indicated that stooping bending, twisting, turning, 
lifting, and sneezing cause his back condition to flare-up 
resulting in an incapacitating episode.  The veteran was 
noted to have a history of decreased motion.  The examiner 
noted that the veteran reported severe spinal flare-ups 
weekly directly associated with the veteran's activities.  
The veteran experienced pain and tenderness with motion.  
Lower extremity muscle strength was 5/5 and muscle tone was 
normal.  Lower extremity sensation was normal bilaterally.  
The veteran was noted to have absent reflexes in the knee and 
ankle, bilaterally.  Flexion of the thoracolumbar spine was 
20 degrees with pain beginning at 10 degrees and pain after 
repetitive use and extension was 10 degrees with pain 
initially and pain after repetitive use.  Lateral flexion to 
the right and left was 20 degrees with pain initially and 
pain on repetitive use.  Lateral rotation to the right and 
left was 20 degrees with pain beginning at 20 degrees and 
pain on repetitive use.  There was no additional loss of 
motion on repetitive use.  Lasegue's sign was positive 
bilaterally.  The examiner diagnosed the veteran with mild 
degenerative changes with a small broad based right foramen 
disc protrusion at L4-L5 and radiculopathy of both right and 
left legs.  The examiner opined that the veteran's back 
problems represented a severe limitation on the veteran's 
ability to complete chores, shop, exercise, participate in 
sports and recreation, and travel.  The examiner indicated 
that the veteran's disability represented a moderate 
limitation on the veteran's bathing and dressing and a mild 
limitation on the veteran's feeding, toileting, and grooming.

In June 2008 the veteran was afforded a VA C&P spine 
examination.  The veteran indicated that he had radiating 
pain down both of his legs.  Upon examination the veteran was 
noted to have pain with motion and tenderness to the thoracic 
spine and to have an antalgic gait.  He was noted to have 
absent reflexes in the ankle, bilaterally, and reduced 
reflexes in the knees (1+), bilaterally.  The thoracolumbar 
spine flexion was 35 degrees with pain beginning at 30 
degrees and pain after repetitive use.  Extension was 20 
degrees with pain beginning at 15 degrees and pain after 
repetitive use.  Lateral flexion to the right was 30 degrees 
with pain beginning at 25 degrees and pain on repetitive use.  
Lateral flexion to the left was 25 degrees with pain 
beginning at 20 degrees and pain on repetitive use.  Lateral 
rotation to the right and left was 30 degrees without pain.  
Lasegue's sign was negative bilaterally.  The examiner 
diagnosed the veteran with disc protrusion at L4-L5 and 
indicated no sensory loss or muscle strength loss in the 
lower extremities.  The examiner opined that the veteran's 
back problems represented a severe limitation on the 
veteran's ability to complete chores, shop, exercise, 
participate in sports and recreation, and travel.  The 
disability represented a moderate limitation on the veteran's 
bathing and dressing and no limitation on the veteran's 
feeding, toileting, and grooming.

In this case, the preponderance of the evidence warrants a 
disability rating of 60 percent and no higher for the 
veteran's back disorder for the entire period on appeal, 
under former Diagnostic Code 5293.

The veteran's degenerative disc disease has manifested pain 
and the inability to lift over 10 pounds throughout the 
entire period covered by the claim.  The veteran has reported 
that depending upon his activities he has attacks of his 
degenerative disc disease.  Upon examination in March 2007, 
the veteran's ankle jerk was noted to be absent, a symptom of 
persistent pronounced sciatic neuropathy.  There was no 
muscle spasm noted, however, the examination reports noted 
that the effect of the condition on the veteran's daily 
activities was severe.  In the veteran's testimony before the 
Board, the veteran indicated that his back has remained 
fairly constant since he exited service.  The Board notes, in 
that regard, that a VA examination was not ordered for the 
veteran's back condition until 2007 through no fault of the 
veteran.  Accordingly, the veteran's mild degenerative disc 
changes with small, broad-based, right foraminal disc 
protrusion at L4-L5, most nearly approximates the criteria 
for an evaluation of 60 percent disabling pursuant to 
Diagnostic Code 5293 for the entire period of time covered by 
this appeal.  

Diagnostic Code 5293 contemplates all symptomology arising 
from the veteran's back disorder, including the absent ankle 
jerk, and, therefore, separate ratings under Diagnostic Code 
8520 for the veteran's bilateral neurological symptoms are 
not warranted and would constitute pyramiding.  See 38 C.F.R. 
§ 4.14, Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  
Moreover, the Board notes that the veteran's sensation and 
muscle strength has been evaluated as normal.  However, the 
Board notes that the older rating criteria permitted separate 
ratings for neurologic effects of spinal disease, if 
intervertebral disc syndrome caused functional lower 
extremity disability wholly distinct from the orthopedic 
effects.  See 38 C.F.R. § 4.14 (2007); Bierman v. Brown, 6 
Vet. App. 125, 131-132 (1994).

The Board has also considered the veteran's disability for an 
evaluation under Diagnostic Codes 5292, prior to September 
26, 2003, for limitation of motion of the lumbar spine.  38 
C.F.R. § 4.71a.  However, the Board notes that an evaluation 
in excess of 60 percent disabling is not available under 
Diagnostic Code 5292 and the veteran does not meet the 
criteria for an evaluation of 100 percent disabling as the 
veteran has not been diagnosed with ankylosis of the spine.

The Board has also considered the veteran's disability for an 
evaluation under the amended Diagnostic Codes 5237 and 5292.  
As noted above, under Diagnostic Code 5293, as amended, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past twelve 
months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluation of all other 
disabilities, whichever method results in the higher 
evaluation.  However, as noted above, the revised criteria 
may only be applied beginning on their effective date.

Under the amended Diagnostic Codes, the veteran's back 
disorder does not warrant an evaluation in excess of 60 
percent disabling.  The medical evidence reveals that the 
veteran has forward flexion of the lumbar spine of less than 
30 degrees; however, there is no evidence of ankylosis at any 
point during the period on appeal.  See 38 C.F.R. § 4.71a.  

The application of Diagnostic Code 5243 pertaining to 
intervertebral disc syndrome has been considered and found to 
be inapplicable.  The evidence of record does not show that 
the veteran has had incapacitating episodes.  The Board notes 
that an incapacitating episode is defined in Note (1) of the 
Diagnostic Code as a period of acute disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Accordingly, the weight of the probative evidence 
demonstrates that the veteran's mild degenerative disc 
changes with small, broad-based, right foraminal disc 
protrusion at L4-L5, warrants a rating of 60 percent 
disabling and no higher pursuant to the former Diagnostic 
Code 5293 for the entire period on appeal as the former 
Diagnostic Code 5293 provides for the most favorable 
evaluation.  As noted above, Diagnostic Code 5293 
contemplates all symptomology arising from the veteran's back 
disorder and, therefore, separate evaluations for any 
neurological symptoms are not warranted.  As the 
preponderance of the evidence is against entitlement to a 
higher evaluation than the one indicated above, under either 
the former or current regulations, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
entitlement to an evaluation in excess of 60 percent 
disabling.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Board finds that these matters need not be remanded to 
have the RO refer the veteran's claim to the Under Secretary 
for Benefits or to the Director of the Compensation and 
Pension Service, pursuant to 38 C.F.R. § 3.321(b), for 
assignment of extraschedular ratings.  The Board notes the 
above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities, and 
there is no showing that the veteran's mild degenerative disc 
changes with small, broad-based, right foraminal disc 
protrusion at L4-L5 and bilateral lower extremity 
radiculopathy reflect so exceptional or so unusual a 
disability picture as to warrant the assignment of higher 
evaluations on an extraschedular basis, and indeed, neither 
the veteran nor his representative have identified any 
exceptional or unusual disability factors.  See 38 C.F.R. § 
3.321.  In this regard, the Board observes that there is no 
showing the disabilities result in marked interference with 
employment.  Moreover, the disability has not required any, 
let alone, frequent periods of hospitalization, or otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for submission for assignment of extraschedular 
ratings are not met.  Thus, a remand this claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The veteran's mild degenerative disc changes with small, 
broad-based, right foraminal disc protrusion at L4-L5, claim 
arises from his disagreement with the initial evaluations 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, additional 
notice was not required after service connection was granted.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated June 2001 to the present.  The veteran 
submitted private treatment records of Dr. L.L., dated 
November 2002 to June 2003, and was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded 
VA medical examinations in March 2007 and June 2008.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a disability evaluation of 60 percent and no 
higher, for the entire period on appeal, for mild 
degenerative disc changes with small, broad-based, right 
foraminal disc protrusion at L4-L5, is granted subject to the 
law and regulations governing the payment of monetary awards.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


